Citation Nr: 1423227	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  07-11 309	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an effective date earlier than May 31, 2002 for entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

2.  Entitlement to an effective date earlier than May 31, 2002 for service connection of degenerative joint disease of the lumbar spine.

3.  Entitlement to an effective date earlier than May 31, 2002 for service connection of posttraumatic stress disorder (PTSD).

4.  Entitlement to an effective date earlier than May 31, 2002 for service connection of hearing loss.

5.  Entitlement to an effective date earlier than May 31, 2002 for service connection of tinnitus.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from January 1970 to November 1972.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2002 and May 2003 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  In 2013, jurisdiction of the appeal was transferred to the Houston RO pursuant to the Veteran's request after a change of state residency.  


FINDING OF FACT

On May 8, 2014, prior to the promulgation of a decision in the appeal, the Veteran requested withdrawal of this appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

On May 8, 2014, prior to the promulgation of a decision in the appeal, the Veteran requested withdrawal of this appeal; therefore, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal is dismissed.



		
J. PARKER
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


